17272314
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 10/30/2022 have been fully considered but they are not persuasive. Applicant asserts (page 11 of remarks):
a)	the combination of Khello and Beals does not disclose a non-SI device that provides a non-SI public key to an SI device via a first communication channel, shares a verification code with the SI device via a second communication channel for verifying that the SI device has obtained the non-Sl public key, as claimed in independent claims 1 and 14.
b)	However, the Examiner very kindly direct applicant to the verification code has been received by the related SIM-enabled device 110, the verification code may be relayed to the non-SIM device 112 as shown by arrow 508. Relaying can occur via any suitable mechanism, such as manually (e.g., by user input) or automatically (e.g., by using near field communication (NFC) technology). Once the non-SIM device 112 receives the verification code, the device 112 can return the verification code to the server 104 as shown by arrow 510. The purpose of sending and then returning the verification code is to confirm that a sender or user of the phone number associated with the related SIM-enabled device 110 has actual control of the phone number. The non-SIM device 112 may transmit the verification code back to the server 104 via the app or special webpage linked to the captive portal of the Wi-Fi network 102 (Beals, Fig.1, ¶0060). Also, the non-SIM device 112 receives the non-SIM device certificate with a SIM-enabled device link, the non-SIM device 112 may wish to connect to the Wi-Fi network 102. Accordingly, the non-SIM device 112 may request access as shown by arrow 514. More particularly, the non-SIM device 112 may send the non-SIM device certificate with a SIM-enabled device link to the server 104. The server 104, in turn, may receive the non-SIM device certificate with a SIM-enabled device link from the non-SIM device 112 as shown in block 702. Here, block 702 is a particular embodiment of block 402 shown in FIG. 4, where receiving the access request includes receiving the non-SIM device certificate with a SIM-enabled device link. It should be noted that the non-SIM device 112 does not simply return the non-SIM device certificate with a SIM-enabled device link verbatim to the server 104. Instead, the non-SIM device 112 returns the public portion of the certificate (i.e., with the public key) as the private key is never transmitted anywhere by the non-SIM device 112. Therefore, Beals teaches providing the non-SIM public key to the SIM device 110 via Wi-Fi channel (i.e. first communication channel), sending and return (therefore sharing) a verification code with the SIM enabled device via NFC communication (i.e. second communication channel) for verifying that the SIM enabled device has received the non-SIM public key.
c)	Applicant further asserts (pages 12-14 of remarks): Beals is silent with respect to communication between the non-SI device and the SI device with regard to the non-SI public key. 
d)	However, the Examiner very kindly directs the applicant to the generated certificate may include, among other things, a public key and a private key. The generated certificate including the public/private key pair may be provisioned or sent to the non-SIM device 112 via a secure and authenticated connection (e.g., by using EAP-TLS or EAP-TTLS). This ensures that the non-SIM device 112 will have sole possession of the private key. The public key, on the other hand, may be used to link the generated certificate to the SIM-enabled device 110 (Beals, ¶0044). Also, the non-SIM device 112 returns the public portion of the certificate (i.e., with the public key) as the private key is never transmitted anywhere by the non-SIM device 112  (Beals, ¶0063). 
e)	Applicant also asserts (page 15 of remarks): the combination of Khello and Beals does not disclose an SI device that obtains a non-SI public key from a non-SI device via a first communication channel, and shares a verification code with the non-SI device via a second communication channel for verifying that the SI device has obtained the non-SI public key, as claimed in independent claim 9 and 15.
f)	However, the Examiner very kindly direct applicant to the verification code has been received by the related SIM-enabled device 110, the verification code may be relayed to the non-SIM device 112 as shown by arrow 508. Relaying can occur via any suitable mechanism, such as manually (e.g., by user input) or automatically (e.g., by using near field communication (NFC) technology). Once the non-SIM device 112 receives the verification code, the device 112 can return the verification code to the server 104 as shown by arrow 510. The purpose of sending and then returning the verification code is to confirm that a sender or user of the phone number associated with the related SIM-enabled device 110 has actual control of the phone number. The non-SIM device 112 may transmit the verification code back to the server 104 via the app or special webpage linked to the captive portal of the Wi-Fi network 102 (Beals, Fig.1, ¶0060). Also, the non-SIM device 112 receives the non-SIM device certificate with a SIM-enabled device link, the non-SIM device 112 may wish to connect to the Wi-Fi network 102. Accordingly, the non-SIM device 112 may request access as shown by arrow 514. More particularly, the non-SIM device 112 may send the non-SIM device certificate with a SIM-enabled device link to the server 104. The server 104, in turn, may receive the non-SIM device certificate with a SIM-enabled device link from the non-SIM device 112 as shown in block 702. Here, block 702 is a particular embodiment of block 402 shown in FIG. 4, where receiving the access request includes receiving the non-SIM device certificate with a SIM-enabled device link. It should be noted that the non-SIM device 112 does not simply return the non-SIM device certificate with a SIM-enabled device link verbatim to the server 104. Instead, the non-SIM device 112 returns the public portion of the certificate (i.e., with the public key) as the private key is never transmitted anywhere by the non-SIM device 112. Therefore, Beals teaches obtain the non-SIM public key to the SIM device 110 via Wi-Fi channel (i.e. first communication channel), sending and return (therefore sharing) a verification code with the SIM enabled device via NFC communication (i.e. second communication channel) for verifying that the SIM enabled device has received the non-SIM public key.
g)	Applicant's arguments with regards to dependent claims are based on the deficiency of the references to support the limitations of independent claims. The arguments are respectfully traversed for the same reason(s) as stated above for rejection of independent claims.
3.	Therefore, the limitations of the claims are met and the rejection is made final. 



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-5, 8-10, 12-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Khello (US 9648019 B2) in view of Beals (US 2017/0280324 A1).
As per claim 1, Khello teaches a non-subscriber identity (“non-SI”) device arranged for wireless communication in a local network according to a local communication protocol (Khello, Col.8, lines 1-10, non-SIM device 101b arranged for wireless communication in Wi-Fi network (i.e. local network) according to wireless communication protocol), the local communication protocol defines protocol messages and wireless transceiving across a limited area (Khello, Col.8, lines 1-10, Wi-Fi or local wireless communication defines protocol across limited area or standard features of a Wi-Fi network), the non-SI device not comprising an SI and being arranged for cooperating with an SI device having access to the subscriber identity (“SI”) (Khello, Col.5, lines 13-16 and 24-25, non-SIM or non-USIM device or a wireless device without a SIM and being arranged to cooperate with a SIM device 101a having access to the SIM), the SI comprising subscriber identity data of a subscriber to a provider for accessing a core network (Khello, Fig.1a and Col.5, lines 38-42 and Col.6, line 10, SIM device having subscriber identity data of user or subscriber to provider for accessing a core network), the core network providing wireless communication for mobile devices across at least a regional area (Khello, Fig.1a, core network provides wireless communication for wireless devices in the local or reginal area), the non-SI device comprising: a non-SI private key constituting a pair with a non-SI public key (Khello, Col.6, lines 53-57 and Col.11, lines 14-15 and 34-37, non-SIM device 101b comprising private key that corresponds or pairs to the public key that is certified); a transceiver arranged for local transceiving according to the local communication protocol (Khello, Col.5, lines 20-25, sending or receiving according to Wi-Fi network); a processor arranged to execute an association sequence to establish an association with the SI (Khello, Col.5, lines 20-30, executing an association with the SIM device 101a), the association sequence comprising: receiving, from the SI device, security data as generated on behalf of the provider using the non-SI public key (Khello, Col.11, lines 1-19 and 34-37, receiving from the SIM device a certificate for secure communication (i.e. security data) generated on behalf of the operator or provider using public key), the security data enabling the non-SI device to access the core network via the local network and a gateway between the local network and the core network (Khello, Col.11, lines 34-37 and Col.12 line 63 to Col.13 line 6, certificate for secure communication enables the non-SIM device to access core network via Wi-Fi network and gateway between Wi-Fi network and the core network). 
	However, Khello does not explicitly teach providing the non-SI public key to the SI device via a first communication channel, sharing a verification code with the SI device via a second communication channel for verifying that the SI device has obtained the non-SI public key, wherein the first and second communication channel being different and one of the channels being an out-of-band OOB channel , providing proof of possession of the non-SI private key to the SI device via the first or the second communication channel.
	In the same field of endeavor, Beals teaches providing the non-SI public key to the SI device via a first communication channel (Beals, Fig.1, ¶0063, providing the non-SIM public key to the SIM device 110 via Wi-Fi channel (i.e. first communication channel)), sharing a verification code with the SI device via a second communication channel for verifying that the SI device has obtained the non-SI public key (Beals, Fig.1, ¶0060, sending and return (therefore sharing) a verification code with the SIM enabled device via NFC communication (i.e. second communication channel) for verifying that the SIM enabled device has received the non-SIM public key), wherein the first and second communication channel being different and one of the channels being an out-of-band OOB channel (Beals, Fig.1, ¶0060-63, Wi-Fi and NFC technology are different and NFC is out of band channel (please refer to dependent claim 4)), providing proof of possession of the non-SI private key to the SI device via the first or the second communication channel (Beals, Fig.1, ¶0040, ensure that the non-SIM device 112 has sole possession of the private key via Wi-Fi network 102 to the SIM enabled device 110). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Beals into Khello invention in order to allow a non-SIM device the ability to access a paid Wi-Fi network, a server emulates the non-SIM device as a related SIM-enabled device to a mobile operator. The mobile operator is led to believe that the non-SIM device is the related SIM-enabled device, and thereby grants authorization to the non-SIM device to access the paid Wi-Fi network.
	As per claim 2 as applied to claim 1 above, Khello further teaches wherein the association sequence comprises providing a secure channel as the other channel of the first and second communication channel by engaging (Khello, Col.11, step 209, providing a secure communication channel): a secure socket layer, SSL [RFC 6101], protocol or a transport layer security, TLS [RFC 5246], protocol with the non-SI device acting as server, where the non-SI device provides the non-SI public key in a self-signed certificate and uses this certificate as a server certificate in a server certificate message; or an SSL or TLS protocol as with the non-SI device acting client, where the non-SI device provides the non-SI public key in a self-signed certificate in a client- authenticated handshake (Khello, Col.15, lines 51-62 and Col.11, lines 14-17, TLS protocol with non-SIM device 101b provides public key in a certificate in client handshake); or an internet protocol security, IPsec [RFC 4301], tunnel set up by public key encryption in which the non-SI public key or non-SI private key is used; or a device provisioning protocol, DPP [DPP], Authentication protocol, where the non-SI device provides the non-SI public key or a further non-SI public key as DPP bootstrapping key or as DPP protocol key (please note that the claim requires one condition only and examiner considered the underlined part of the claim). 
 	As per claim 3 as applied to claim 2 above, Khello further teaches wherein said receiving the security data comprises receiving the security data via the secure channel (Khello, Col.11, step 209, receiving the certificate for secure data via the secure communication channel). 
 	As per claim 4 as applied to claim 1 above, Khello does not explicitly teach wherein the OOB channel provided via one of the group: a short range radio communication protocol, a visual channel providing a visual code the non-SI device side and a scanner or camera at the SI device side, a user channel where a code is displayed at the SI device side and is to be entered at the non-SI-system side, a user channel where a code is displayed at the non-SI device side and is to be compared to a further code at the SI-device side, and -4-a user channel where a code is to be entered in the non-SI device and a related code is to be entered in the SI device.  
	In the same field of endeavor, Beals teaches wherein the OOB channel provided via one of the group: a short range radio communication protocol (Beals, ¶0060, near field communication or NFC technology), a visual channel providing a visual code the non-SI device side and a scanner or camera at the SI device side, a user channel where a code is displayed at the SI device side and is to be entered at the non-SI-system side, a user channel where a code is displayed at the non-SI device side and is to be compared to a further code at the SI-device side, and -4-a user channel where a code is to be entered in the non-SI device and a related code is to be entered in the SI device (please note that the claim requires one group only and examiner considered the underlined part of the claim). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Beals into Khello invention in order to allow a non-SIM device the ability to access a paid Wi-Fi network, a server emulates the non-SIM device as a related SIM-enabled device to a mobile operator. The mobile operator is led to believe that the non-SIM device is the related SIM-enabled device, and thereby grants authorization to the non-SIM device to access the paid Wi-Fi network.
 	As per claim 5 as applied to claim 1 above, Khello does not explicitly teach, wherein the security data comprises credentials related to the SI, at least part of the credentials being encrypted using the non-SI public key.  
In the same field of endeavor, Beals teaches wherein the security data comprises credentials related to the SI (Beals, ¶0049, credentials associated with the SIM-enabled device), at least part of the credentials being encrypted using the non-SI public key (Beals, ¶0049 and ¶0051, credentials being encrypted using a public key for non-SIM device).    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Beals into Khello invention in order to allow a non-SIM device the ability to access a paid Wi-Fi network, a server emulates the non-SIM device as a related SIM-enabled device to a mobile operator. The mobile operator is led to believe that the non-SIM device is the related SIM-enabled device, and thereby grants authorization to the non-SIM device to access the paid Wi-Fi network.
 	As per claim 8 as applied to claim 1 above, Khello further teaches wherein the processor is further arranged for managing a multitude of user accounts (Khello, Col.9, step 203, managing user profile/account such as user related data, group lists, user device related information, user location information, charging information, etc.), and for -5-selectively for respective user accounts executing the association sequence to establish multiple respective instances of security data, and selectively for a respective user account enabling the non-SI device to access the core network based on the respective instance of security data (Khello, Col.9, step 203 and Col.11, lines 1-19, user profiles or user accounts for certificate for secure communication (i.e. security data)) and enabling non-SIM
As per claim 9, Khello teaches a subscriber identity (“SI”) device arranged for wireless communication with a non-SI device (Khello, Col.8, lines 1-10, SIM device 101a arranged for Wi-Fi network with non-SIM device 101b), the SI device having access to an SI (Khello, Col.5, lines 13-16 and 24-25, a SIM device 101a having access to the SIM), the SI comprising subscriber identity data of a subscriber to a provider for accessing a core network (Khello, Fig.1a and Col.5, lines 38-42 and Col.6, line 10, SIM device having subscriber identity data of user or subscriber to provider for accessing a core network), the core network providing wireless communication for mobile devices across at least a regional area (Khello, Fig.1a, core network provides wireless communication for wireless devices in the local or reginal area), the SI device comprising a transceiver arranged for wireless communication with the non-SI device (Khello, Col.5, lines 20-25, sending or receiving for Wi-Fi network with non-SIM device), a processor arranged to execute an association sequence to establish an association with the SI (Khello, Col.5, lines 20-30, executing an association with the SIM device 101a), the association sequence comprising: transmitting the security data to the non-SI device (Khello, Col.11, lines 1-19 and 34-37, receiving or transmitting certificate for secure communication (i.e. security data)), wherein the security data enables the non-SI device to access the core network via the local network and a gateway between the local network and the core network (Khello, Col.11, lines 34-37 and Col.12 line 63 to Col.13 line 6, certificate for secure communication enables the non-SIM device to access core network via Wi-Fi network and gateway between Wi-Fi network and the core network). 
	However, Khello does not explicitly teach obtaining a non-SI public key from the non-SI device via a first communication channel, sharing a verification code with the non-SI device via a second communication channel for verifying that the SI device has obtained the non-SI public key, wherein the first and second communication channel being different and one of the channels being an out-of-band OOB channel , receiving, via the first or the second communication channel, proof of possession of a non-SI private key that constitutes a pair with the non-SI public key from the non-SI device, wherein upon successful evaluation of the received proof, obtaining security data as generated on behalf of the provider using the non-SI public key.
In the same field of endeavor, Beals teaches obtaining a non-SI public key from the non-SI device via a first communication channel (Beals, Fig.1, ¶0063, receiving the non-SIM public key to the SIM device 110 via Wi-Fi channel (i.e. first communication channel)), sharing a verification code with the non-SI device via a second communication channel for verifying that the SI device has obtained the non-SI public key (Beals, Fig.1, ¶0060, sending and return (therefore sharing) a verification code with the SIM enabled device via NFC communication (i.e. second communication channel) for verifying that the SIM enabled device has received the non-SIM public key), wherein the first and second communication channel being different and one of the channels being an out-of-band OOB channel (Beals, Fig.1, ¶0060-63, Wi-Fi and NFC technology are different and NFC is out of band channel (please refer to dependent claim 4)), receiving, via the first or the second communication channel, proof of possession of a non-SI private key that constitutes a pair with the non-SI public key from the non-SI device (Beals, Fig.1, ¶0040, ensure that the non-SIM device 112 has sole possession of the private key via Wi-Fi network 102 to the SIM enabled device 110), wherein upon successful evaluation of the received proof, obtaining security data as generated on behalf of the provider using the non-SI public key (Beals, Fig.1, ¶0037 and ¶0040, effectively mapping the identity and data package of the SIM-enabled device to the non-SIM device by authentication by receiving a secure data as generated by the provider using non-SIM public key). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Beals into Khello invention in order to allow a non-SIM device the ability to access a paid Wi-Fi network, a server emulates the non-SIM device as a related SIM-enabled device to a mobile operator. The mobile operator is led to believe that the non-SIM device is the related SIM-enabled device, and thereby grants authorization to the non-SIM device to access the paid Wi-Fi network.
As per claim 10 as applied to claim 9 above, Khello further teaches SI device comprising a subscriber identity module, SIM, comprising the subscriber identity data (Khello, Fig.1a and Col.5, lines 38-42 and Col.6, line 10, SIM device having subscriber identity data of user or subscriber); a further transceiver arranged for wireless communication with the core network (Khello, Fig.1a and Col.5, lines 38-42 and Col.6, line 10, transmitting and receiving for wireless communication with a core network) 
 	As per claim 12 as applied to claim 9 above, Khello in view of Beals teaches wherein the processor is arranged to receive and relay a certain part of data communication between the non-SI device and the core network (Beals, ¶0060, receive and relay data between non-SMI device and network), while encrypting part of the relayed data using a key related to the SI (Beals, ¶0051, encrypting data using public/private key), for determining that the data communication of the non-SI device is enabled via the SI device (Beals, ¶0067, for determining that non-SIM device is enabled to access network for data communication).
 	As per claim 13 as applied to claim 9 above, Khello further teaches wherein the processor is arranged to determine whether a location of the non-SI device is within an allowed range (Khello, Col.5, lines 22-24, determine when the non-SIM device is within its range and has permission or allowed), or to measure whether a distance between the SI device and the non-SI device is within the allowed range, for enabling the core network to disable the access of the non-SI device to the core network upon finding that the non-SI device is not within the allowed range (please note that the claim requires one condition only and examiner considered the first part of the claim).   
As per claim 14, Khello teaches a method for use in a non subscriber identity (“non-SI”) device arranged for wireless communication with an SI device (Khello, Col.8, lines 1-10, a method for non-SIM device 101b arranged for wireless communication in Wi-Fi network (i.e. local network) with SIM device 101a), the SI device having access to an SI, the SI comprising subscriber identity data of a subscriber to a provider for accessing a core network (Khello, Fig.1a and Col.5, lines 38-42 and Col.6, line 10, SIM device having subscriber identity data of user or subscriber to provider for accessing a core network), the core network providing wireless communication for mobile devices across at least a regional area (Khello, Fig.1a, core network provides wireless communication for wireless devices in the local or reginal area), the non-SI device comprising a non-SI private key constituting a pair with a non-SI public key (Khello, Col.6, lines 53-57 and Col.11, lines 14-15 and 34-37, non-SIM device 101b comprising private key that corresponds or pairs to the public key that is certified), the method comprising: receiving, from the SI device, security data as generated on behalf of the provider using the non-SI public key (Khello, Col.11, lines 1-19 and 34-37, receiving from the SIM device a certificate for secure communication (i.e. security data) generated on behalf of the operator or provider using public key), the security data enabling the non-SI device to access the core network via the local network and a gateway between the local network and the core network (Khello, Col.11, lines 34-37 and Col.12 line 63 to Col.13 line 6, certificate for secure communication enables the non-SIM device to access core network via Wi-Fi network and gateway between Wi-Fi network and the core network). 
 	However, Khello does not explicitly teach providing the non-SI public key to the SI device via a first communication channel, sharing a verification code with the SI device via a second communication channel for verifying that the SI device has obtained the non-SI public key, wherein the first and second communication channel being different and one of the channels being an out-of-band OOB channel , providing proof of possession of the non-SI private key to the SI device via the first or the second communication channel.
	In the same field of endeavor, Beals teaches providing the non-SI public key to the SI device via a first communication channel (Beals, Fig.1, ¶0063, providing the non-SIM public key to the SIM device 110 via Wi-Fi channel (i.e. first communication channel)), sharing a verification code with the SI device via a second communication channel for verifying that the SI device has obtained the non-SI public key (Beals, Fig.1, ¶0060, sending and return (therefore sharing) a verification code with the SIM enabled device via NFC communication (i.e. second communication channel) for verifying that the SIM enabled device has received the non-SIM public key), wherein the first and second communication channel being different and one of the channels being an out-of-band OOB channel (Beals, Fig.1, ¶0060-63, Wi-Fi and NFC technology are different and NFC is out of band channel (please refer to dependent claim 4)), providing proof of possession of the non-SI private key to the SI device via the first or the second communication channel (Beals, Fig.1, ¶0040, ensure that the non-SIM device 112 has sole possession of the private key via Wi-Fi network 102 to the SIM enabled device 110). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Beals into Khello invention in order to allow a non-SIM device the ability to access a paid Wi-Fi network, a server emulates the non-SIM device as a related SIM-enabled device to a mobile operator. The mobile operator is led to believe that the non-SIM device is the related SIM-enabled device, and thereby grants authorization to the non-SIM device to access the paid Wi-Fi network.
 	As per claim 15, Khello teaches a method for use in subscriber identity (“SI”) device arranged for wireless communication with a non-SI device (Khello, Col.8, lines 1-10, method for SIM device 101a arranged for Wi-Fi network with non-SIM device 101b), the SI device having access to an SI (Khello, Col.5, lines 13-16 and 24-25, a SIM device 101a having access to the SIM), the SI comprising subscriber identity data of a subscriber to a provider for accessing a core network (Khello, Fig.1a and Col.5, lines 38-42 and Col.6, line 10, SIM device having subscriber identity data of user or subscriber to provider for accessing a core network), the core network providing wireless communication for mobile devices across at least a regional area (Khello, Fig.1a, core network provides wireless communication for wireless devices in the local or reginal area), the method comprising: transmitting the security data to the non-SI device (Khello, Col.11, lines 1-19 and 34-37, receiving or transmitting certificate for secure communication (i.e. security data)), wherein the security data enables the non-SI device to access the core network via the local network and a gateway between the local network and the core network (Khello, Col.11, lines 34-37 and Col.12 line 63 to Col.13 line 6, certificate for secure communication enables the non-SIM device to access core network via Wi-Fi network and gateway between Wi-Fi network and the core network). 
	However, Khello does not explicitly teach obtaining a non-SI public key from the non-SI device via a first communication channel, sharing a verification code with the non-SI device via a second communication channel for verifying that the SI device has obtained the non-SI public key, wherein the first and second communication channel being different and one of the channels being an out-of-band OOB channel , receiving, via the first or the second communication channel, proof of possession of a non-SI private key that constitutes a pair with the non-SI public key from the non-SI device, wherein upon successful evaluation of the received proof, obtaining security data as generated on behalf of the provider using the non-SI public key.
In the same field of endeavor, Beals teaches obtaining a non-SI public key from the non-SI device via a first communication channel (Beals, Fig.1, ¶0063, receiving the non-SIM public key to the SIM device 110 via Wi-Fi channel (i.e. first communication channel)), sharing a verification code with the non-SI device via a second communication channel for verifying that the SI device has obtained the non-SI public key (Beals, Fig.1, ¶0060, sending and return (therefore sharing) a verification code with the SIM enabled device via NFC communication (i.e. second communication channel) for verifying that the SIM enabled device has received the non-SIM public key), wherein the first and second communication channel being different and one of the channels being an out-of-band OOB channel (Beals, Fig.1, ¶0060-63, Wi-Fi and NFC technology are different and NFC is out of band channel (please refer to dependent claim 4)), receiving, via the first or the second communication channel, proof of possession of a non-SI private key that constitutes a pair with the non-SI public key from the non-SI device (Beals, Fig.1, ¶0040, ensure that the non-SIM device 112 has sole possession of the private key via Wi-Fi network 102 to the SIM enabled device 110), wherein upon successful evaluation of the received proof, obtaining security data as generated on behalf of the provider using the non-SI public key (Beals, Fig.1, ¶0037 and ¶0040, effectively mapping the identity and data package of the SIM-enabled device to the non-SIM device by authentication by receiving a secure data as generated by the provider using non-SIM public key). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Beals into Khello invention in order to allow a non-SIM device the ability to access a paid Wi-Fi network, a server emulates the non-SIM device as a related SIM-enabled device to a mobile operator. The mobile operator is led to believe that the non-SIM device is the related SIM-enabled device, and thereby grants authorization to the non-SIM device to access the paid Wi-Fi network.
 	As per claim 17, Khello teaches a non-transitory computer-readable medium 
comprising program that, when executed by a processor causes the processor to (Khello, Col.19, lines 28-32,  computer program may comprise instructions which, when executed on at least one processor, cause the at least one processor to carry out at least one of the steps) the method of claim 15  (please refer to claim 15 for rejection of method steps). 
 	As per claim 18, Khello teaches a non-transitory computer-readable medium 
comprising program that, when executed by a processor causes the processor to (Khello, Col.19, lines 28-32,  computer program may comprise instructions which, when executed on at least one processor, cause the at least one processor to carry out at least one of the steps) the method of claim 14  (please refer to claim 14 for rejection of method steps). 
B)	Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Khello (US 9648019 B2) in view of Beals (US 2017/0280324 A1) and further in view of TANG (US 2018/0234833 A1). 
 	As per claim 6 as applied to claim 1 above, Khello in view of Beals does not explicitly teach wherein the non-SI public key comprises a first non-SI public key and a second non-SI public key, respectively corresponding to a first non-SI private key and a second non-SI private key, the first non-SI public key being initially provided to the SI device via the OOB channel, and the second non-SI public key being subsequently used for said generating the security data.  
 	In the same field of endeavor, TANG teaches wherein the non-SI public key comprises a first non-SI public key and a second non-SI public key, respectively corresponding to a first non-SI private key and a second non-SI private key (TANG, ¶0017 and Fig.2, second mobile terminal 120 is without SIM card (i.e. non-SI) and a first public key and a second public key of non-SI, respectively corresponding to a first private key and a second private key), the first non-SI public key being initially provided to the SI device via the OOB channel, and the second non-SI public key being subsequently used for said generating the security data (TANG, ¶0017, providing both public keys via communication channel for generating security data). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of TANG into Khello and Beals invention in order to utilize a first mobile terminal to receive a SIM card access request signal from at least a second mobile terminal which does not have the SIM card by transmitting a security authentication information request signal to the second mobile terminal according to the SIM card access request signal; and determining whether to transmit a SIM card Elementary Files data to the second mobile terminal according to the security authentication information, wherein the SIM card Elementary Files data is utilized by the second mobile terminal to use communication function of the SIM card to allow the mobile terminals to share a SIM card.
C)	Claims 7, 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khello (US 9648019 B2) in view of Beals (US 2017/0280324 A1) and further in view of Narasimha (US 2016/0227410 A1). 
 	As per claim 7 as applied to claim 1 above, Khello in view of Beals does not explicitly teach, wherein the processor is further arranged for receiving heart beat messages from the SI device, the SI device transferring the heart beat messages upon receiving the heart beat messages from the core network, and transferring the heart beat messages to the core network via the gateway; thereby enabling the core network to disable the access of the non-SI device to the core network upon, during a predetermined interval, not receiving the heart beat messages from the non-SI device.  
In the same field of endeavor, Narasimha teaches wherein the processor is further arranged for receiving heart beat messages from the SI device (Narasimha, ¶0040, receiving heartbeat messages between devices), the SI device transferring the heart beat messages upon receiving the heart beat messages from the core network, and transferring the heart beat messages to the core network via the gateway (Narasimha, Fig.1, ¶0040-41, sending or transferring heartbeat messages to the network 150 via the gateway) thereby enabling the core network to disable the access of the non-SI device to the core network upon, during a predetermined interval, not receiving the heart beat messages from the non-SI device (Narasimha, Fig.1, ¶0038 and ¶0040, enable the network 160 to disconnect or disable access of device 120 during predefined duration not receiving the heart beat messages from device 110).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Narasimha into Khello and Beals invention in order to connect the smart watch to the smartphone using via local area communications, e.g., Bluetooth® or WiFi communications, and the smartphone relays the communication signals over the wireless wide area communication network to authenticate the user. 
	As per claim 11 as applied to claim 9 above, Khello in view of Beals does not explicitly teach, wherein the processor is arranged to receive heart beat messages from the core network and transfer the heart beat messages to the non-SI device, thereby enabling the core network to disable the access of the non-SI device to the core network upon, during a predetermined interval, not receiving the heart beat messages from the non-SI device.  
In the same field of endeavor, Narasimha teaches wherein the processor is arranged to receive heart beat messages from the core network and transfer the heart beat messages to the non-SI device (Narasimha, Fig.1, ¶0040-41, receiving heartbeat messages from the network 150 and send or transfer the heartbeat messages to the client devices); thereby enabling the core network to disable the access of the non-SI device to the core network upon, during a predetermined interval, not receiving the heart beat messages from the non-SI device (Narasimha, Fig.1, ¶0038 and ¶0040, enable the network 160 to disconnect or disable access of device 120 during predefined duration not receiving the heart beat messages from device 110).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Narasimha into Khello and Beals invention in order to connect the smart watch to the smartphone using via local area communications, e.g., Bluetooth® or WiFi communications, and the smartphone relays the communication signals over the wireless wide area communication network to authenticate the user. 
 	As per claim 19 as applied to claim 1 above, Khello in view of Beals does not explicitly teach receiving heart beat messages to the core network via the gateway and transferring the heart beat messages to the SI device, the SI device transferring the heart beat messages to the core network; thereby enabling the core network to disable the access of the non-SI device to the core network upon, during a predetermined interval, not receiving the heart beat messages from the non-SI device.  
In the same field of endeavor, Narasimha teaches receiving heart beat messages to the core network via the gateway and transferring the heart beat messages to the SI device (Narasimha, Fig.1, ¶0040-41, sending or transferring heartbeat messages to the network 150 via the gateway and sending and receiving heartbeat messages between devices 110 and 120), the SI device transferring the heart beat messages to the core network; thereby enabling the core network to disable the access of the non-SI device to the core network upon, during a predetermined interval, not receiving the heart beat messages from the non-SI device (Narasimha, Fig.1, ¶0038 and ¶0040, enable the network 160 to disconnect or disable access of device 120 during predefined duration not receiving the heart beat messages from device 110).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Narasimha into Khello and Beals invention in order to connect the smart watch to the smartphone using via local area communications, e.g., Bluetooth® or WiFi communications, and the smartphone relays the communication signals over the wireless wide area communication network to authenticate the user. 
	As per claim 20 as applied to claim 9 above, Khello in view of Beals does not explicitly teach wherein the processor is arranged to receive heart beat messages from the non-SI device and transfer the heart beat messages to the core network, thereby enabling the core network to disable the access of the non-SI device to the core network upon, during a predetermined interval, not receiving the heart beat messages from the SI device.
In the same field of endeavor, Narasimha teaches wherein the processor is arranged to receive heart beat messages from the non-SI device and transfer the heart beat messages to the core network (Narasimha, Fig.1, ¶0040-41, sending or transferring heartbeat messages to the network 150 via the gateway and sending and receiving heartbeat messages between devices 110 and 120), thereby enabling the core network to disable the access of the non-SI device to the core network upon, during a predetermined interval, not receiving the heart beat messages from the SI device (Narasimha, Fig.1, ¶0038 and ¶0040, enable the network 160 to disconnect or disable access of device 120 during predefined duration not receiving the heart beat messages from device 110).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Narasimha into Khello and Beals invention in order to connect the smart watch to the smartphone using via local area communications, e.g., Bluetooth® or WiFi communications, and the smartphone relays the communication signals over the wireless wide area communication network to authenticate the user. 
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643